UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANDREW KWADWO YEBOAH,                
                     Petitioner,
                 v.                             No. 02-2119
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                     
            On Petition for Review of an Order of the
                Board of Immigration Appeals.
                          (A70-674-763)

                      Submitted: June 10, 2003

                       Decided: July 11, 2003

     Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

Donald L. Schlemmer, Washington, D.C., for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, David V. Bernal, Assis-
tant Director, Jamie M. Dowd, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        YEBOAH v. ASHCROFT
                              OPINION

PER CURIAM:

   Andrew Kwadwo Yeboah, a native and citizen of Ghana, petitions
for review of an order of the Board of Immigration Appeals
("Board"). The order affirmed, without opinion, the immigration
judge’s amended decision and order denying Yeboah’s applications
for asylum and withholding of deportation. For the reasons discussed
below, we deny the petition for review.

   Yeboah first claims that the immigration judge erred in finding that
he failed to present credible evidence in support of his asylum appli-
cation. We have reviewed the administrative record and the immigra-
tion judge’s decision, which was designated by the Board as the final
agency determination, and find that substantial evidence supports the
immigration judge’s conclusion that Yeboah failed to establish past
persecution or a well-founded fear of future persecution as necessary
to qualify for relief from deportation. 8 U.S.C. § 1105a(a)(4) (1994);*
8 C.F.R. § 1208.13(b) (2003).

   Next, Yeboah claims that his due process rights were violated
because the transcript of his testimony omitted numerous words and
phrases, which were marked "indiscernible." We find this claim to be
without merit because Yeboah fails to demonstrate that he was preju-
diced by the omissions. We have held that an alien must demonstrate
prejudice in order to prevail on procedural due process claims. See
Rusu v. INS, 296 F.3d 316, 324 (4th Cir. 2002); Farrokhi v. INS, 900
F.2d 697, 703 n.7 (4th Cir. 1990); see also Ortiz-Salas v. INS, 992
F.2d 105, 106 (7th Cir. 1993) (requiring alien who seeks reversal on
the ground of a denial of due process that is due to an inaccurate or
incomplete transcript to demonstrate that a complete and accurate
transcript would have changed the outcome of the case).

   *We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
("IIRIRA"), Pub. L. No. 104-128, 110 Stat. 3009, effective April 1, 1997.
Because this case was in transition at the time the IIRIRA was passed,
8 U.S.C. § 1105a(a)(4) is still applicable under the terms of the transi-
tional rules contained in § 309(c) of the IIRIRA.
                        YEBOAH v. ASHCROFT                         3
   Finally, Yeboah claims that the Board erred in affirming the deci-
sion of the immigration judge without opinion, after review by a sin-
gle Board member, in accordance with the procedure set out in 8
C.F.R. § 1003.1(a)(7) (2003). We have reviewed Yeboah’s challenges
to the Board’s use of this streamlined procedure and find them to be
without merit. See Georgis v. Ashcroft, 328 F.3d 962, 2003 WL
21150848, *3 (7th Cir. May 20, 2003); Mendoza v. United States
Attorney Gen., 327 F.3d 1283, 1288-89 (11th Cir. 2003); Soadjede v.
Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003); Gonzalez-Oropeza v.
United States Attorney Gen., 321 F.3d 1331, 1333-34 (11th Cir.
2003); Albathani v. INS, 318 F.3d 365, 375-79 (1st Cir. 2003). We
further find that summary affirmance was appropriate in this case
under the factors set forth in § 1003.1(a)(7).

  Accordingly, we deny Yeboah’s petition for review. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                PETITION DENIED